Case 13-10522          Doc 54   Filed 11/07/18     Entered 11/07/18 11:02:45          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-10522
         Gale Oliver

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/16/2013.

         2) The plan was confirmed on 07/25/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 04/18/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $20,850.00.

         10) Amount of unsecured claims discharged without payment: $7,382.99.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-10522       Doc 54        Filed 11/07/18    Entered 11/07/18 11:02:45                Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $30,842.00
        Less amount refunded to debtor                              $2.00

 NET RECEIPTS:                                                                                   $30,840.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $2,500.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,378.63
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,878.63

 Attorney fees paid and disclosed by debtor:                 $1,000.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim       Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
 CADENCE HEALTH                   Unsecured         500.00           NA              NA            0.00       0.00
 CITIBANK                         Unsecured      4,002.00            NA              NA            0.00       0.00
 EARTHMOVER CREDIT UNION          Unsecured            NA          11.52           11.52           7.95       0.00
 EARTHMOVER CREDIT UNION          Secured        1,800.00       1,800.00        1,800.00      1,800.00        4.06
 GE CAPITAL RETAIL BANK           Unsecured      1,150.00            NA              NA            0.00       0.00
 INTERNAL REVENUE SERVICE         Unsecured            NA          96.42           96.42          66.57       0.00
 INTERNAL REVENUE SERVICE         Priority       2,056.00         657.87          657.87        657.87        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         720.00        715.18          715.18        493.74        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         731.23      4,659.53        4,659.53      3,216.78        0.00
 RJM ACQUISITIONS LLC             Unsecured            NA         107.79          107.79          74.41       0.00
 SPECIALIZED LOAN SERVICING LLC   Secured       22,000.00     20,639.99        20,639.99     20,639.99        0.00
 SPECIALIZED LOAN SERVICING LLC   Secured             0.00          0.00            0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-10522        Doc 54      Filed 11/07/18     Entered 11/07/18 11:02:45             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                $20,639.99         $20,639.99              $0.00
       Debt Secured by Vehicle                            $1,800.00          $1,800.00              $4.06
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $22,439.99         $22,439.99              $4.06

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $657.87            $657.87              $0.00
 TOTAL PRIORITY:                                            $657.87            $657.87              $0.00

 GENERAL UNSECURED PAYMENTS:                              $5,590.44          $3,859.45              $0.00


 Disbursements:

         Expenses of Administration                             $3,878.63
         Disbursements to Creditors                            $26,961.37

 TOTAL DISBURSEMENTS :                                                                     $30,840.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/06/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
